DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments to the claims, filed 14 October 2021, are accepted and appreciated by the examiner.  Applicant has amended claim 1; has canceled claims 2-4 and 6-9; and has introduced new claims 14-27.  Applicant has amended the claims such as to sufficiently change the scope of the claimed invention.  In response, all previous rejections to the claims are hereby withdrawn in favor of the following new grounds for rejection, as necessitated by these amendments.  

Response to Arguments
Applicant’s arguments, see page 8 of the Applicant’s Remarks, filed 8 October 2021, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn.  
Applicant’s arguments, see page 10 of the Applicant’s Remarks, filed 8 October 2021, with respect to the rejection of claims 1-13 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-13 has been withdrawn. 
Applicant's arguments filed 8 October 2021 have been fully considered but they are not persuasive. 

Regarding the Applicant’s arguments that Lofall does not disclose a “centralized computing device arranged remotely from an in communication with the at least one vibration sensor,” the argument is not entirely persuasive.  Applicant’s argument appears to be based on a certain interpretation of “centralized” and “remotely” that is unclear, particularly because the Applicant has not particularly pointed out any portion of the written description describing the claimed feature.  While the written description appears to at least broadly describe the claim language, there is no clear indication of specifically what the Applicant means by “centralized” and “remotely.”  A portable data collector with a CPU that stands “remotely” from a sensor mounted on the machine might reasonably be understood to read on the claimed invention.  Nevertheless, the argument is moot, because the Examiner has relied upon Wascat et al. (US PGPub 20160041070 – cited in IDS) for the teaching of a centralized computing device.
	Regarding the Applicant’s argument that Lofall fails to teach or suggest “determining a severity value” and “mapping the severity value to a severity unit,” the Examiner respectfully disagrees.  This argument essentially amounts to a mere allegation of patentability.  The recited limitations do not differ substantially from .

Specification
The disclosure is objected to because of the following informalities: 
The word “spectra” is the plural form of the word “spectrum.”  However, in the written description, the Applicant appears to repeatedly use the word “spectra” as a singular noun. For example, spectra is explicitly used in singular form in the instances of “a multi-segment vibration frequency spectra” ([0011]), [0055], [0066]-[0073], [0078]-[0085], and [4325]) and “a severity unit frequency spectra” ([4337]). 
Appropriate correction is required.

Double Patenting
Claims 1, 5, and 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 10-13 of copending Application No. 16/369,063 in view of Cloutier et al. (US PGPub 20150248828 – cited in IDS). 
This is a provisional nonstatutory double patenting rejection.

	Regarding claim 1, copending claim 1 recites all the limitations of claim 1 except that “determining a severity value” is “based on … a severity normalizing value, wherein the severity normalizing value is dependent on the frequency of the captured vibration.”
multiplication by a predetermined bandwidth-dependent constant, [0036]) and further teaches that such normalization provides the advantage of being able to quickly grasp overall vibrations severity without having to independently analyze vibrations in different bandwidths using different analysis methods ([0036]).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify copending claim 1 such that determining a severity value is based on a severity normalizing value, wherein the severity normalizing value is dependent on the frequency of the captured vibration.  Use of a severity normalizing values, as in Cloutier, would allow users to quickly grasp overall vibration severity without having to independently analyze vibrations in different bandwidths using different analysis methods.
Regarding claims 5 and 10-13, copending claims 5 and 10-13 add respective identical limitations over copending claim 1, therefore claims 5 and 10-13 are obvious over copending claims 5 and 10-13 for the same reasons claim 1 is obvious over copending claim 1.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of copending Application No. 16/684,207 in view of Wascat et al. (US PGPub 20160041070 – cited in IDS).
Claims 10-13 are provisionally rejected over claims 16-19, respectively, and claim 31-34, respectively, of copending Application No. 16/684,207 in view of Wascat.


Regarding claim 1, copending claim 1 is a method with steps that correspond substantially to the functions of claim 1. The structure of industrial machine and vibration sensor is invoked by the step of “capturing vibration data” in the copending claim.  “Generating” or “determining” at least one of a frequency, amplitude, or gravitational force are understood to be essentially the same.  The function of “mapping the captured vibration” does not have a discernably different scope from the step of “determining a segment of the multi-segment vibration frequency spectrum” in the copending claim.  “Calculating a vibration severity unit” together with the wherein “calculating a vibration severity unit” clause in copending claim 1 corresponds essentially to the function of “determining a severity value” and “mapping a severity value” in claim 1.  Similarly the copending claim steps of “generating a signal” and “signal a predictive maintenance server” together cover the scope of the claimed functions “based upon the one of the plurality of severity units, signaling a predictive maintenance server.”
The claims differ in that the copending claim does not recite the claimed “centralized computing device.”  However, use of such a centralized computing device as claimed is common in the art and, in particular is taught by Wascat (e.g. host computing system 16, Fig. 1 and [0032]).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify copending claim 1 to cover the scope of claim 1 of the instant application.  Use of a centralized computing 
Regarding claim 1, copending claim 10 is substantially the same as copending claim 1 in regard to all portions of the claim relied upon for double patenting rejection.  Therefore, claim 1 is obvious over copending claim 10 in view of Wascat for the same reasons provided above with respect to copending claim 1.
Regarding claims 10-13, the additional limitation of copending claims 16-19 and 31-34 over copending claim 1 and 10, respectively, are the same as the respective additional limitations in claims 10-13.  Therefore, claims 10-13 are obvious over claims 16-19, respectively, and claims 31-34, respectively, for the same reasons claim is obvious over copending claims 1 and 10.

Claim 18 is provisionally rejection the ground of nonstatutory double patenting over claims 12-15 and 27-30 of copending Application No. 16/684,207 in view of Wascat and further in view of Cloutier.
This is a provisional nonstatutory double patenting rejection.

Regarding claim 18, in addition to the limitations addressed above with respect to claim 1, claim 18 recites “wherein the severity value is based on: (i) the peak amplitude when the frequency of the captured vibration is below a first threshold of the multi-segment vibration frequency spectrum, (ii) the peak velocity when the frequency of the captured vibration corresponds to a mid-range of the multi-segment vibration frequency spectrum between the first threshold and a second threshold higher than the 
However, Cloutier discloses such frequency ranges for the same corresponding parameters.  Cloutier teaches the severity value is based on (i) the peak amplitude when the frequency of the captured vibration is below a first threshold of the multi-segment vibration frequency spectrum (vibrations spanning the low frequency bandwidth are represented in units of displacement amplitude, [0013]; 1 VSM corresponds to constant displacement of 100 microns … peak to peak between 1 and 10Hz, [0027]), (ii) the peak velocity when the frequency of the captured vibration corresponds to a mid-range of the multi-segment vibration frequency spectrum between the first threshold and a second threshold higher than the first threshold (vibrations spanning the intermediate frequency bandwidth are represented in units of velocity amplitude, [0013]; 1 VSM corresponds to … constant peak velocity of 3,1416 mm per second between 10 and 1,000 Hz, [0027]), or (iii) the gravitational force when the frequency of the captured vibration is above the second threshold of the multi-segment vibration frequency spectrum (vibrations spanning the high frequency bandwidth are represented in units of acceleration amplitude, [0013]; 1 VSM corresponds to … a constant peak acceleration of 2,012 G … over the upper frequency limit of 1,000 Hz, 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify any of copending claim 12-15 or 27-30 to meet the scope of claim 18.  One would have been motivated to specifically locate either of the segments corresponding to peak amplitude and gravitational force to “below the first threshold” and “above the second threshold, respectively, as claimed, to analyze consistently with the art known frequency ranges in which each of displacement, velocity, and acceleration best indicate severity of component vibration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “a first threshold” in the last line of the claim.  However, claim 24 depends on claim 18, which already recites “ a first threshold” at line 17 of the claim.  
Claim 25 recites “a second threshold” and “the first threshold” in the last line of the claim.  However, claim 25 depends on claim 18, which already recites “a second threshold” at line 23 of the claim.  As noted with respect to claim 24, the use of an indefinite article renders unclear whether the same “second threshold” is intended.  Furthermore, as noted with respect to claim 24, “the first threshold” has an antecedent basis issue due to the double recitation of “a first threshold” in claims 18 and 24.
Claim 26 recites “a second threshold” in the last line of the claim.  As noted with respect claim 25, the limitation is indefinite due to the previous recitation of “a second threshold” in claim 18, from which claim 26 depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 5, 10-12, and 14-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wascat et al. (US PGPub 20160041070 – cited in IDS) in view of Lofall (US 6484109 – cited in IDS) and Cloutier (US PGPub 20150248828 -— cited in IDS).

Regarding claim 1, Wascat discloses a system (10, Fig. 1) for predicting a service event (predictive maintenance of a machine, [0029]) from vibration data, comprising: 
an industrial machine (12, Fig. 1 and [0029]) comprising at least one vibration sensor (sensors 22 and sensor units 18, Fig. 1 and [0030]; sensors 22 … vibration sensor, [0042]; machine vibrations propagate into the sensor unit 18,[0050]; sensor is an accelerometer, or a tri-axial accelerometer 74, [0051]) disposed to capture vibration of a portion of the industrial machine (sensor unit 18 or sensor 22 is removably mounted to the machine, [0035]); the specification discloses sensors mounted to the machine, so Examiner best understands sensors mounted to the machine to meet the limitation of the machine “comprising at least one vibration sensor” 
and a centralized computing device (e.g. host computing system 16, Fig. 1 and [0032] or data and collection analysis device 14, Fig, 1 and [0037] – at the level of generality recited either may be considered a centralized computing device) arranged remotely from and in communication with the at least one vibration sensor (18a-18c and/or 22, Fig. 1) the centralized computing device comprising: one or more processors (20, Fig. 1 and [0032] or 30, Fig. 2 and [0037]), and a non-transitory computer-readable storage medium (memory, [0032]and [0037]) having a plurality of instructions stored (configured with condition-monitoring software for analyzing collected machine data … configured with software to perform vibration analysis, [0032]; Software modules are loaded into and stored in the data collection and analysis device … execute data collection and analysis activities, [0043]), cause the one or more processors to perform operations comprising: 
generating at least one of a frequency (sampling frequency selection … performs vector measurements for different frequency ranges, [0047]), a peak amplitude, or a gravitational force (determining … acceleration, [0047]) of the captured vibration. 
Wascat does not necessarily teach mapping the captured vibration to at least one vibration frequency segment of a multi-segment vibration frequency spectrum, the mapped vibration frequency segment bounding the captured vibration; determining a severity value for the captured vibration based on the captured vibration, the mapped vibration frequency segment, and a severity normalizing value, wherein the severity normalizing value is dependent on the frequency of the captured vibration; mapping the severity value to one of a plurality of severity units defined for the corresponding vibration frequency segment; and based upon the one of the plurality of severity units, signaling a predictive maintenance server to execute a corresponding maintenance action on the portion of the industrial machine.
However, Wascat does indicate that a multi-segment vibration frequency spectrum is obtained (measurements for different frequency ranges, [0047]), which suggests that some mapping of the captured vibration to a vibration frequency segment (i.e. frequency range) must be performed in order to properly classify the vibration frequency for analysis.  Additionally, Wascat teaches to determine a severity value of a probability value … indication of fault severity, claim 1) and teaches that indications of fault are based on analyses of current vibration data (Abstract), which suggests that the severity value is based on the vibration and vibration frequency segment.  Finally, Wascat also teaches some signaling to execute a corresponding maintenance action on the portion of the industrial machine (provide real time feedback so as to perform predictive maintenance on, or otherwise adjust, parts of the machine 12, [0029]).
Lofall teaches mapping a captured vibration to at least one vibration frequency segment of a multi-segment vibration frequency spectrum, the mapped vibration segment bounding the captured vibration (values are computed for the 24 vibration amplitudes at each of the 500 frequency bins of data, col. 18, lines 14-17; frequency range from about 1 kHz to 10kHz, col. 23, lines 58-62);  any ranges of frequencies within the spectrum can be considered segments of a multi-segment vibration frequency and the binned vibration is necessarily “bounded” by the segment covered by the bin
determining a severity value (compute a relative severity, col. 20, line 6; greater margin beyond these thresholds, indicates a higher degree of fault severity, col. 21, line 3-6; diagnostic score of 17; DIAGNOSTIC SCORE, col. 21, lines 20-27) for the captured vibration based on the captured vibration and the mapped vibration frequency segment;
mapping the severity value to one of a plurality of severity units (bands of "slight", "moderate", "serious" and "extreme" serves to normalize the severity scores among the various diagnoses, col. 21, lines 29-32) defined for the corresponding vibration frequency segment; severity units are interpreted consistent with the specification which includes qualitative categories, such as “acceptable,” “watch,” “resurvey,” “action soon,” and “immediate” (Specification, [4308]), so the severity categories of “slight,” etc. in Lofall are understood to be severity units
and based upon the one of the plurality of severity units (severity would dictate the actions, col. 11 lines 38-39), signaling to execute a corresponding maintenance action on the portion of the industrial machine (text output reports the current condition of the machine … presents machine repair recommendations, col. 4, lines 10-13; review is completed the ownership would transfer to the maintenance manager, col. 9 lines 22-26; turn the trouble machine over the maintenance mechanic/electrician for repair, col. 11, lines 51-53).
Furthermore, Lofall suggests that determining severity value would be based on the mapped vibration frequency segment.  Specifically, Lofall teaches that each of vibration displacement, velocity, and acceleration accentuate different frequency ranges (col. 26, lines 1-6).  This suggests that the parameter used to determine the severity would be best be chosen based on which parameter “accentuates” the frequency segment to which the analyzed vibration frequency corresponds.  Additionally, Lofall discloses connection to a server (col. 7, lines 43-45) and teaches data consolidation on a server (col. 8, lines 44-62).  It would have been obvious to consolidate reports presenting repair recommendations on a server to make the information available to other individuals on a network.  In particular, it would have been obvious to use such a server to make the data accessible to any maintenance personnel who would actually be performing the repairs.  Any server signaled to perform such predictive maintenance would reasonably be understood as a predictive maintenance server.

Cloutier discloses producing a severity value based on a severity normalizing value that is dependent on the frequency of the captured vibration (multiplication by a predetermined bandwidth-dependent constant, [0036]) and further teaches that such normalization provides the advantage of being able to quickly grasp overall vibrations severity without having to independently analyze vibrations in different bandwidths using different analysis methods ([0036]).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify Wascat to include mapping the captured vibration to at least one vibration frequency segment of a multi-segment vibration frequency spectrum, the mapped vibration frequency segment bounding the captured vibration; determining a severity value for the captured vibration based on the captured vibration, the mapped vibration frequency segment, and a severity normalizing value, wherein the severity normalizing value is dependent on the frequency of the captured vibration; mapping the severity value to one of a plurality of severity units defined for the corresponding vibration frequency segment; and based upon the one of the plurality of severity units, signaling a predictive maintenance server to execute a corresponding maintenance action on the portion of the industrial machine.  Incorporating the severity diagnosis of Lofall in the context of Wascat would aid in 

Regarding claim 5, the combination of Wascat, Lofall, and Cloutier makes obvious the system of claim 1, wherein the severity units indicate (fault is detected, the severity would dictate the actions, Lofall, col. 11, lines 38-39) that the detected vibrations may lead to a failure of at least the portion of the industrial machine (vibration technician knows that the value of the high frequency acceleration energy band is an indicator for a bearing fault, Wascat, [0091]; prognosis of the failure of the bearing, Lofall, col. 23, lines 35-37; trending the crest factor, the progression of deterioration can be tracked, Lofall, col. 24, lines 3-5).

Regarding claim 10, the combination of Wascat, Lofall, and Cloutier makes obvious the system of claim 1, wherein the portion of the industrial machine is a moving part (different components of the machine … shaft … gearbox, pump, Wascat, [0068]; vibration produced by moving parts of machinery … misalignment of shafts, Lofall, col. 1, lines 17-19; isolating the spectral data pertinent to each major component, Lofall, col. ; Major component groups … Motors, Lofall, col. 19, lines 54-55; Component Specific Data Matrices … motor, Lofall, col. 19, line 66 – col. 20, line 12).

Regarding claim 11, the combination of Wascat, Lofall, and Cloutier makes obvious the system of claim 1, wherein the portion of the industrial machine is a structural member supporting a moving part (different components of the machine … bearings, Wascat, [0068]; vibration is produced by … worn out bearings, Lofall, col. 1, lines 17-19; Ball bearing wear … CSDM tables, Lofall, col. 20, lines 33-37).

Regarding claim 12, the combination of Wascat, Lofall, and Cloutier makes obvious the system of claim 1, wherein the portion of the industrial machine is a motor (monitoring tool useful in predictive maintenance of a machine 12, such as a motor, Wascat, [0029]; isolating the spectral data pertinent to each major component, Lofall, col. 19, lines 31-34; Major component groups … Motors, Lofall, col. 19, lines 54-55; Component Specific Data Matrices … motor, Lofall, col. 19, line 66 – col. 20, line 12).

Regarding claim 14, the combination of Wascat, Lofall and Cloutier makes obvious the system of claim 1, wherein that the severity normalizing value is a constant when the frequency of the captured vibration corresponds to a mid-range of the multi- segment vibration frequency spectrum between a first threshold and a second threshold higher than the first threshold (bandwidth-dependent constant, Cloutier, [0036]).

Regarding claim 15, the combination of Wascat, Lofall and Cloutier makes obvious the system of claim 14.  The combination does not necessarily teach that the severity normalizing value is proportional to the frequency of the captured vibration when the frequency of the captured vibration is below the first threshold.
However, Cloutier further discloses a graph (Fig. 1) depicting the severity alarm limits (18, 24, and 26, Fig. 1) in each of the low frequency bandwidth (14, Fig. 1), intermediate frequency bandwidth (16, Fig. 1) and high frequency bandwidth (22, Fig. 1).  The graph of the alarm limits corresponds closely to the depiction of the severity normalizing value m in the instant application (see Fig. 322 of the instant application) both in terms of the shape of the graph of alarm limits (18, 24, and 26, Fig. 1) and the parameters dominating each of low, intermediate, and high frequency ranges.  Furthermore, the limits of the graph are used to determine consistent severity values (Vibration Severity Measurement, [0005]) through each frequency range and/or can be used to “translate” between “equivalent” values in each a parameter ([0025]).  Consequently, the Examiner best understands that this “translation” of the severity limits depicted in Fig. 1 of Cloutier can be reasonably construed, in light of the Specification, as given by a severity normalizing value.  In the low frequency range, this normalizing value is proportional to frequency, because the severity limit (as viewed from the axis of velocity) increases with increasing frequency.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the described combination such that the severity normalizing value is proportional to the frequency of the captured vibration when the frequency of the captured vibration is below the first 

Regarding claim 16, the combination of Wascat, Lofall and Cloutier makes obvious the system of claim 15.  The combination does not necessarily teach that the severity normalizing value is inversely proportional to the frequency of the captured vibration when the frequency of the captured vibration is above the second threshold.
However, Cloutier further discloses a graph (Fig. 1) depicting the severity alarm limits (18, 24, and 26, Fig. 1) in each of the low frequency bandwidth (14, Fig. 1), intermediate frequency bandwidth (16, Fig. 1) and high frequency bandwidth (22, Fig. 1).  The graph of the alarm limits corresponds closely to the depiction of the severity normalizing value m in the instant application (see Fig. 322 of the instant application) both in terms of the shape of the graph of alarm limits (18, 24, and 26, Fig. 1) and the parameters dominating each of low, intermediate, and high frequency ranges.  Furthermore, the limits of the graph are used to determine consistent severity values (Vibration Severity Measurement, [0005]) through each frequency range and/or can be used to “translate” between “equivalent” values in each a parameter ([0025]).  Consequently, the Examiner best understands that this “translation” of the severity limits depicted in Fig. 1 of Cloutier can be reasonably construed, in light of the Specification, as given by a severity normalizing value.  In the high frequency range, this normalizing value is inversely proportional to frequency, because the severity limit (as viewed from the axis of velocity) decreases with increasing frequency.


Regarding claim 17, the combination of Wascat, Lofall, and Cloutier makes obvious the system of claim 1, wherein the severity normalizing value is: (i) a constant when the frequency of the captured vibration corresponds to a mid-range of the multi-segment vibration frequency spectrum between a first threshold and a second threshold higher than the first threshold (bandwidth-dependent constant, Cloutier, [0036]), and (ii) variable based on the frequency of the captured vibration when the frequency is outside of the mid-range (corresponding maximum amplitude values in each of the bandwidths can be associated to corresponding vibration severity values … multiplication by a predetermined bandwidth-dependent constant, [0036]).  Since the multiplicative constant is “bandwidth-dependent” and used for multiple ranges it is constant within a particular range (e.g. the mid-range) and variable outside it (i.e. changes depending on which bandwidth is selected.




Regarding claim 18, Wascat discloses a system (10, Fig. 1) for predicting a service event (predictive maintenance of a machine, [0029]) from vibration data, comprising: 
an industrial machine (12, Fig. 1 and [0029]) comprising at least one vibration sensor (sensors 22 and sensor units 18, Fig. 1 and [0030]; sensors 22 … vibration sensor, [0042]; machine vibrations propagate into the sensor unit 18,[0050]; sensor is an accelerometer, or a tri-axial accelerometer 74, [0051]) disposed to capture vibration of a portion of the industrial machine (sensor unit 18 or sensor 22 is removably mounted to the machine, [0035]); the specification discloses sensors mounted to the machine, so Examiner best understands sensors mounted to the machine to meet the limitation of the machine “comprising at least one vibration sensor” 
and a centralized computing device (e.g. host computing system 16, Fig. 1 and [0032] or data and collection analysis device 14, Fig, 1 and [0037] – at the level of generality recited either may be considered a centralized computing device) arranged remotely from and in communication with the at least one vibration sensor (18a-18c and/or 22, Fig. 1) the centralized computing device comprising: one or more processors (20, Fig. 1 and [0032] or 30, Fig. 2 and [0037]), and a non-transitory computer-readable storage medium (memory, [0032]and [0037]) having a plurality of instructions stored thereon, which, when executed by the one or more processors (configured with condition-monitoring software for analyzing collected machine data … configured with software to perform vibration analysis, [0032]; Software modules are loaded into and stored in the data collection and analysis device … execute data collection and analysis activities, [0043]), cause the one or more processors to perform operations comprising: 
generating at least one of a frequency (sampling frequency selection … performs vector measurements for different frequency ranges, [0047]), a peak amplitude, a peak velocity, or a gravitational force (determining … acceleration, [0047]) of the captured vibration. 
Wascat does not necessarily teach mapping the captured vibration to at least one vibration frequency segment of a multi-segment vibration frequency spectrum, the mapped vibration frequency segment bounding the captured vibration; determining a severity value for the captured vibration based on the captured vibration and the mapped vibration frequency segment, wherein the severity value is based on: (i) the peak amplitude when the frequency of the captured vibration is below a first threshold of the multi-segment vibration frequency spectrum, (ii) the peak velocity when the frequency of the captured vibration corresponds to a mid-range of the multi-segment vibration frequency spectrum between the first threshold and a second threshold higher than the first threshold, or (iii) the gravitational force when the frequency of the captured vibration is above the second threshold of the multi-segment vibration frequency spectrum; Serial No. 16/684,651Page 5 of 14mapping the severity value to one of a plurality of severity units defined for the corresponding vibration frequency segment; and based upon the one of the plurality of severity units, signaling a predictive maintenance server to execute a corresponding maintenance action on the portion of the industrial machine.
However, Wascat does indicate that a multi-segment vibration frequency spectrum is obtained (measurements for different frequency ranges, [0047]), which probability value … indication of fault severity, claim 1) and teaches that indications of fault are based on analyses of current vibration data (Abstract), which suggests that the severity value is based on the vibration and vibration frequency segment.  Finally, Wascat also teaches some signaling to execute a corresponding maintenance action on the portion of the industrial machine (provide real time feedback so as to perform predictive maintenance on, or otherwise adjust, parts of the machine 12, [0029]).
Lofall teaches mapping a captured vibration to at least one vibration frequency segment of a multi-segment vibration frequency spectrum, the mapped vibration segment bounding the captured vibration (values are computed for the 24 vibration amplitudes at each of the 500 frequency bins of data, col. 18, lines 14-17; frequency range from about 1 kHz to 10kHz, col. 23, lines 58-62);  any ranges of frequencies within the spectrum can be considered segments of a multi-segment vibration frequency and the binned vibration is necessarily “bounded” by the segment covered by the bin
determining a severity value (compute a relative severity, col. 20, line 6; greater margin beyond these thresholds, indicates a higher degree of fault severity, col. 21, line 3-6; diagnostic score of 17; DIAGNOSTIC SCORE, col. 21, lines 20-27) for the captured vibration based on the captured vibration and the mapped vibration frequency segment;
mapping the severity value to one of a plurality of severity units (bands of "slight", "moderate", "serious" and "extreme" serves to normalize the severity scores among the various diagnoses, col. 21, lines 29-32) defined for the corresponding vibration frequency segment; severity units are interpreted consistent with the specification which includes qualitative categories, such as “acceptable,” “watch,” “resurvey,” “action soon,” and “immediate” (Specification, [4308]), so the severity categories of “slight,” etc. in Lofall are understood to be severity units
and based upon the one of the plurality of severity units (severity would dictate the actions, col. 11 lines 38-39), signaling to execute a corresponding maintenance action on the portion of the industrial machine (text output reports the current condition of the machine … presents machine repair recommendations, col. 4, lines 10-13; review is completed the ownership would transfer to the maintenance manager, col. 9 lines 22-26; turn the trouble machine over the maintenance mechanic/electrician for repair, col. 11, lines 51-53).
Furthermore, Lofall suggests that determining severity value would be based on the mapped vibration frequency segment.  Specifically, Lofall teaches that each of vibration displacement, velocity, and acceleration accentuate different frequency ranges (col. 26, lines 1-6).  This suggests that the parameter used to determine the severity would be best be chosen based on which parameter “accentuates” the frequency segment to which the analyzed vibration frequency corresponds.  Additionally, Lofall discloses connection to a server (col. 7, lines 43-45) and teaches data consolidation on a server (col. 8, lines 44-62).  It would have been obvious to consolidate reports presenting repair recommendations on a server to make the information available to other individuals on a network.  In particular, it would have been obvious to use such a server to make the data accessible to any maintenance personnel who would actually 
Cloutier further discloses the use of displacement, velocity, and acceleration in different frequency ranges and teaches that the severity value is based on (i) the peak amplitude when the frequency of the captured vibration is below a first threshold of the multi-segment vibration frequency spectrum (vibrations spanning the low frequency bandwidth are represented in units of displacement amplitude, [0013]; 1 VSM corresponds to constant displacement of 100 microns … peak to peak between 1 and 10Hz, [0027]), (ii) the peak velocity when the frequency of the captured vibration corresponds to a mid-range of the multi-segment vibration frequency spectrum between the first threshold and a second threshold higher than the first threshold (vibrations spanning the intermediate frequency bandwidth are represented in units of velocity amplitude, [0013]; 1 VSM corresponds to … constant peak velocity of 3,1416 mm per second between 10 and 1,000 Hz, [0027]), or (iii) the gravitational force when the frequency of the captured vibration is above the second threshold of the multi-segment vibration frequency spectrum (vibrations spanning the high frequency bandwidth are represented in units of acceleration amplitude, [0013]; 1 VSM corresponds to … a constant peak acceleration of 2,012 G … over the upper frequency limit of 1,000 Hz, [0027]).  Examiner notes that “peak amplitude,” as claimed, can be used to describe any of displacement, velocity, and acceleration, as in Cloutier.  Cloutier’s specific teaching of ranges governed by each of displacement, velocity, and acceleration are consistent with Lofall’s general teaching that different frequency ranges “accentuate” the different 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify Wascat to include mapping the captured vibration to at least one vibration frequency segment of a multi-segment vibration frequency spectrum, the mapped vibration frequency segment bounding the captured vibration; determining a severity value for the captured vibration based on the captured vibration and the mapped vibration frequency segment, wherein the severity value is based on: (i) the peak amplitude when the frequency of the captured vibration is below a first threshold of the multi-segment vibration frequency spectrum, (ii) the peak velocity when the frequency of the captured vibration corresponds to a mid-range of the multi-segment vibration frequency spectrum between the first threshold and a second threshold higher than the first threshold, or (iii) the gravitational force when the frequency of the captured vibration is above the second threshold of the multi-segment vibration frequency spectrum; Serial No. 16/684,651Page 5 of 14mapping the severity value to one of a plurality of severity units defined for the corresponding vibration frequency segment; and based upon the one of the plurality of severity units, signaling a predictive maintenance server to execute a corresponding maintenance action on the portion of the industrial machine.  Incorporating in the context of Wascat the severity diagnosis of Lofall, and more specifically designating the frequency ranges for each accentuated parameter, as in Cloutier, would aid in determining extent of damage of different parts over different frequency ranges.  Signaling a predictive maintenance server would have been obvious as a known means to disseminate information to 

Regarding claim 19, the combination of Wascat, Lofall, and Cloutier makes obvious the system of claim 18.  The combination does not necessarily teach that the severity value is further based on a severity normalizing value that is dependent on the frequency of the captured vibration.
However, Cloutier further teaches a severity normalizing value that is dependent on the frequency of the captured vibration (multiplication by a predetermined bandwidth-dependent constant, [0036]) and further teaches that such normalization provides the advantage of being able to quickly grasp overall vibrations severity without having to independently analyze vibrations in different bandwidths using different analysis methods ([0036]).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify the combination such that the severity value is further based on a severity normalizing value that is dependent on the frequency of the captured vibration.  Use of a severity normalizing value, as in Cloutier, would allow users to quickly grasp overall vibration severity without having to independently analyze vibrations in different bandwidths using different analysis methods.

Regarding claim 20, the combination of Wascat, Lofall and Cloutier makes obvious the system of claim 19, wherein that the severity normalizing value is a bandwidth-dependent constant, Cloutier, [0036]).
	 
Regarding claim 21, the combination of Wascat, Lofall and Cloutier makes obvious the system of claim 20.  The combination does not necessarily teach that the severity normalizing value is proportional to the frequency of the captured vibration when the frequency of the captured vibration is below the first threshold.
However, Cloutier further discloses a graph (Fig. 1) depicting the severity alarm limits (18, 24, and 26, Fig. 1) in each of the low frequency bandwidth (14, Fig. 1), intermediate frequency bandwidth (16, Fig. 1) and high frequency bandwidth (22, Fig. 1).  The graph of the alarm limits corresponds closely to the depiction of the severity normalizing value m in the instant application (see Fig. 322 of the instant application) both in terms of the shape of the graph of alarm limits (18, 24, and 26, Fig. 1) and the parameters dominating each of low, intermediate, and high frequency ranges.  Furthermore, the limits of the graph are used to determine consistent severity values (Vibration Severity Measurement, [0005]) through each frequency range and/or can be used to “translate” between “equivalent” values in each a parameter ([0025]).  Consequently, the Examiner best understands that this “translation” of the severity limits depicted in Fig. 1 of Cloutier can be reasonably construed, in light of the Specification, as given by a severity normalizing value.  In the low frequency range, this normalizing 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the described combination such that the severity normalizing value is proportional to the frequency of the captured vibration when the frequency of the captured vibration is below the first threshold.  Incorporating such a normalizing value in the combination would aid in analyzing components requiring vibration analysis that overlaps two or more adjacent bandwidths.

Regarding claim 22, the combination of Wascat, Lofall and Cloutier makes obvious the system of claim 21.  The combination does not necessarily teach that the severity normalizing value is inversely proportional to the frequency of the captured vibration when the frequency of the captured vibration is above the second threshold.
However, Cloutier further discloses a graph (Fig. 1) depicting the severity alarm limits (18, 24, and 26, Fig. 1) in each of the low frequency bandwidth (14, Fig. 1), intermediate frequency bandwidth (16, Fig. 1) and high frequency bandwidth (22, Fig. 1).  The graph of the alarm limits corresponds closely to the depiction of the severity normalizing value m in the instant application (see Fig. 322 of the instant application) both in terms of the shape of the graph of alarm limits (18, 24, and 26, Fig. 1) and the parameters dominating each of low, intermediate, and high frequency ranges.  Furthermore, the limits of the graph are used to determine consistent severity values (Vibration Severity Measurement, [0005]) through each frequency range and/or can be 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the described combination such that the severity normalizing value is inversely proportional to the frequency of the captured vibration when the frequency of the captured vibration is above the second threshold.  Incorporating such a normalizing value in the combination would aid in analyzing components requiring vibration analysis that overlaps two or more adjacent bandwidths.

Regarding claim 23, the combination of Wascat, Lofall, and Cloutier makes obvious the system of claim 19, wherein the severity normalizing value is: (i) a constant when the frequency of the captured vibration corresponds to a mid-range of the multi-segment vibration frequency spectrum between a first threshold and a second threshold higher than the first threshold (bandwidth-dependent constant, Cloutier, [0036]), and (ii) variable based on the frequency of the captured vibration when the frequency is outside of the mid-range (corresponding maximum amplitude values in each of the bandwidths can be associated to corresponding vibration severity values … multiplication by a predetermined bandwidth-dependent constant, [0036]).  Since the multiplicative constant is “bandwidth-dependent” and used for multiple ranges it is constant within a particular range (e.g. the mid-range) and variable outside it (i.e. changes depending on which bandwidth is selected.

Regarding claim 24, the combination of Wascat, Lofall, and Cloutier makes obvious the system of claim 19.  The combination does not necessarily teach that the severity normalizing value is proportional to the frequency of the captured vibration when the frequency of the captured vibration is below a first threshold.

Regarding claim 25, the combination of Wascat, Lofall, and Cloutier makes obvious the system of claim 24.  The combination does not necessarily teach that the severity normalizing value is inversely proportional to the frequency of the captured vibration when the frequency of the captured vibration is above a second threshold higher than the first threshold.
However, Cloutier further discloses a graph (Fig. 1) depicting the severity alarm limits (18, 24, and 26, Fig. 1) in each of the low frequency bandwidth (14, Fig. 1), intermediate frequency bandwidth (16, Fig. 1) and high frequency bandwidth (22, Fig. 1).  The graph of the alarm limits corresponds closely to the depiction of the severity normalizing value m in the instant application (see Fig. 322 of the instant application) both in terms of the shape of the graph of alarm limits (18, 24, and 26, Fig. 1) and the parameters dominating each of low, intermediate, and high frequency ranges.  Furthermore, the limits of the graph are used to determine consistent severity values (Vibration Severity Measurement, [0005]) through each frequency range and/or can be 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the described combination such that the severity normalizing value is inversely proportional to the frequency of the captured vibration when the frequency of the captured vibration is above a second threshold higher than the first threshold.  Incorporating such a normalizing value in the combination would aid in analyzing components requiring vibration analysis that overlaps two or more adjacent bandwidths.

Regarding claim 26, the combination of Wascat, Lofall, and Cloutier makes obvious the system of claim 19.  The combination does not necessarily teach that the severity normalizing value is inversely proportional to the frequency of the captured vibration when the frequency of the captured vibration is above a second threshold.
However, Cloutier further discloses a graph (Fig. 1) depicting the severity alarm limits (18, 24, and 26, Fig. 1) in each of the low frequency bandwidth (14, Fig. 1), intermediate frequency bandwidth (16, Fig. 1) and high frequency bandwidth (22, Fig. 1).  The graph of the alarm limits corresponds closely to the depiction of the severity normalizing value m in the instant application (see Fig. 322 of the instant application) Vibration Severity Measurement, [0005]) through each frequency range and/or can be used to “translate” between “equivalent” values in each a parameter ([0025]).  Consequently, the Examiner best understands that this “translation” of the severity limits depicted in Fig. 1 of Cloutier can be reasonably construed, in light of the Specification, as given by a severity normalizing value.  In the high frequency range, this normalizing value is inversely proportional to frequency, because the severity limit (as viewed from the axis of velocity) decreases with increasing frequency.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the described combination such that the severity normalizing value is inversely proportional to the frequency of the captured vibration when the frequency of the captured vibration is above a second threshold.  Incorporating such a normalizing value in the combination would aid in analyzing components requiring vibration analysis that overlaps two or more adjacent bandwidths.

Regarding claim 27, the combination of Wascat, Lofall, and Cloutier makes obvious the system of claim 18, wherein the severity units indicate that the detected vibrations may lead to a failure of at least the portion of the industrial machine (vibration technician knows that the value of the high frequency acceleration energy band is an indicator for a bearing fault, Wascat, [0091]; prognosis of the failure of the bearing, ; trending the crest factor, the progression of deterioration can be tracked, Lofall, col. 24, lines 3-5).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wascat in view of Lofall and Cloutier as applied to claim 1 above, and further in view of Brenner et al. (US PGPub 20150052985).

Regarding claim 13, the combination of Wascat, Lofall, and Cloutier makes obvious the system of claim 1. 
The combination does not necessarily teach that the portion of the industrial machine is a drive shaft.
However, Wascat and Lofall both further teach applying the vibration monitoring to a shaft (different components of the machine … shaft, Wascat, [0068]; vibration produced by moving parts of machinery … misalignment of shafts, Lofall, col. 1, lines 17-19; shaft rate harmonics … serious fault, col. 17, lines 38-41) and drive shafts are common subjects of vibrational analysis for detection of mechanical faults in machines as described in Lofall.  For example, Brenner teach detecting vibrations acting on a drive shaft ([0022]) in the context of a predictive maintenance application (detect faults early … maintenance, [0004]; damage to machine elements which induce a rotational vibration can be detected very early, [0019]).  It may also be noted that Brenner is specifically directed to monitoring a drive train of a wind power plant (Abstract), while Lofall generally concerns machines in plants (col. 1, lines 24-28), which indicates that the subject of investigation in Brenner falls under the broader umbrella of the types of 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify the combination such that the portion of the industrial machine is a drive shaft.  Monitoring a drive shaft would have been an obvious application of the vibration monitoring of the combination to an art known machine component subject to vibrational analysis, yielding predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chandler et al. (US Pat 6257066) teaches use of vibration displacement, velocity, and acceleration to emphasize different frequency ranges, and provides a graph of frequency response characteristics for each parameter (Fig. 4), which is similar to that of Cloutier and the instant application depiction of severity normalization .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977. The examiner can normally be reached 9:30 am - 7 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/LIAM R CASEY/Examiner, Art Unit 2862            

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864